 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
Exhibit 10.1


SHARE EXCHANGE AGREEMENT
 
This share exchange agreement is made effective as of the 10th day of January,
2008.
 
AMONG:
RACINO ROYALE INC., a corporation incorporated under the laws of the State of
Nevada (the "Purchaser")
- and -
 
INTERAMERICAN GAMING CORP., a corporation incorporated under the laws of the
State of Nevada ("IAGC")
 
- and -
 
THE SELLING SHAREHOLDERS named in Schedule "A" of this Agreement (the "IAGC
Shareholders")
 
WHEREAS the IAGC Shareholders are the registered and beneficial holders of, in
the aggregate and individually as set forth opposite their respective names in
the attached Schedule "A", 13,500,000 IAGC Shares being all of the currently
issued and outstanding securities of IAGC;
 
AND WHEREAS the parties wish to enter into this Agreement to set forth the terms
upon which the Purchaser will purchase the Purchased Shares in exchange for the
Share Exchange Securities.
 
NOW THEREFORE in consideration of the covenants, agreements, representations,
warranties and payments herein set forth and provided for, the parties hereto
respectively covenant and agree as set forth below.
 
NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the mutual
covenants and agreements herein contained and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree with each other as follows:
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE I
DEFINITIONS
 
1.1            Definitions. In this Agreement, unless there is something in the
context or subject matter inconsistent therewith, the following words and terms
set forth in this Article I shall have the following meanings:
 
 
(a)
"1933 Act" means the United States Securities Act of 1933, as amended, and
regulations and rules issued pursuant to that Act;

 
 
(b)
"1934 Act" means the United States Securities Act of 1934, as amended, and
regulations and rules issued pursuant to that Act;

 
 
(c)
"Agreement" means this share exchange agreement and all instruments supplemental
hereto or in amendment or confirmation hereof; "herein", "hereof' and similar
expressions mean and refer to this Agreement and not to any particular article,
section, clause or subclause; and "Article", "Section", "clause" or "subclause"
means and refers to the specified article, section, clause or subclause of this
Agreement;

 

  (d)  "Business Day" means a day other than a Saturday, Sunday or statutory
holiday on which the principal commercial banks located in Toronto, Ontario, are
open for business during normal banking hours;

 
 
(e)
"Closing" means the completion of the Share Exchange, which shall take place on
the Closing Date at the offices of Fogler, Rubinoff LLP in Toronto, Ontario;

 
 
(f)
"Closing Date" means a date to be agreed to between the parties hereto for the
completion of the transactions contemplated by this Agreement;

 
 
(g)
"Closing Time" means 10:00 a.m. on the Closing Date;

 
 
(h)
"Code" means the United States Internal Revenue Code of 1986, as amended, and
the regulations and published interpretations thereunder;

 
 
(i)
"Encumbrance" means any claim, lien, security interest, mortgage, pledge,
charge, encumbrance or other right of a third party of any nature or kind
whatsoever, howsoever created;

 
 
(j)
"Foundation Venture" means Foundation Venture Leasing Inc., a corporation
incorporated pursuant to the laws of the Province of Ontario;

 
 
(k)
"Governmental Body" means any:

 
 
(i)
nation, state, county, city, town, village, district, or other jurisdiction of
any nature;

 
 
(ii)
federal, state, local, municipal, foreign, or other government;

 
 
(iii)
governmental or quasi-governmental authority of any nature (including any
governmental agency, branch, department, official, or entity and any court or
other tribunal); or

 
 
(iv)
body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory, or taxing authority or power of any
nature.

 
 
(l)
"IAGC" means InterAmerican Gaming Corp., a corporation incorporated pursuant to
the laws of State of Nevada;

 
 
(m)
"IAGC Business" means the business previously and heretofore carried on by IAGC
and any predecessors;

 
 
(n)
"IAGC Share" means one fully paid and non-assessable common share in the capital
of IAGC;

 
 
(o)
"Legal Requirement" means any federal, state, local, municipal, foreign,
international, multinational, or other administrative order, constitution, law,
ordinance, principle of common law, regulation, statute, or treaty including,
without limitation, those of the SEC;

 
 
(p)
"Material Adverse Effect" in respect of a Person means any change, effect,
event, occurrence, condition or development that has or could reasonably be
expected to have, individually or in the aggregate, a material adverse impact on
the business, operations, results of operations, assets, capitalization or
financial condition of such Person;

 
 
(q)
"Person" means an individual, corporation, partnership, unincorporated
syndicate, unincorporated organization, trust, trustee, executor, administrator
or other legal representative;

 

 
 

--------------------------------------------------------------------------------

 

 
(r)
"Racino" means Racino Royale Inc., a corporation incorporated pursuant to the
laws of the State of Nevada;

 
 
(s)
"Racino Business" means the business previously and heretofore carried on by
Racino and any predecessors;

 
 
(t)
"Racino Share" means one fully paid and non-assessable common share in the
capital of Racino;

 
 
(u)
"SEC" means the United States Securities and Exchange Commission;

 
 
(v)
"Securities Act" means the Securities Act (Ontario), as may be amended from time
to time, and any successors thereto;

 
 
(w)
"Share Exchange" means the exchange of IAGC Shares for Racino Shares in
accordance with Section "A" hereof;

 
 
(x)
"Tax" or "Taxes" means any and all taxes (whether federal, state, local or
foreign) including without limitation, income, gross receipts, license, payroll,
employment, excise, severance, stamp, occupation, premium, environmental,
customs, vehicle or other title or registration, capital stock, franchise,
employees’ income withholding, foreign or domestic withholding, social security,
unemployment, disability, real property, personal property, sales, use,
transfer, value added, alternative, add-on minimum and other tax, fee,
assessment, levy, tariff, charge or duty of any kind whatsoever and any
interest, penalty, addition or additional amount thereon imposed, assessed or
collected by or under the authority of any Governmental Body or payable under
any tax-sharing agreement or any other contract;

 
 
(y)
"Tax Return" means any return (including any information return), report,
statement, schedule, notice, form, or other document or information filed with
or submitted to, or required to be filed with or submitted to, any Governmental
Body in connection with the determination, assessment, collection, or payment of
any Tax or in connection with the administration, implementation, or enforcement
of or compliance with any Legal Requirement relating to any Tax; and

 
 
(z)
"Third Party" means any Person other than the parties to this Agreement;

 
1.2            Currency. Unless otherwise indicated, all dollar amounts referred
to in this Agreement are in United States dollars.
 
1.3            Number and Gender. Where the context requires, words imparting
the singular shall include the plural and vice versa, and words imparting gender
shall include all genders.
 
1.4            Headings. Article and Section headings contained in this
Agreement are included solely for convenience, are not intended to be full or
accurate descriptions of the content thereof and shall not be considered part of
this Agreement or affect the construction or interpretation of any provision
hereof.
 
ARTICLE II
 
EXCHANGE OF SHARES
 
2.1            IAGC Shares. Subject to all of the terms and conditions hereof
and in reliance on the representations and warranties set forth or referred to
herein, at the Closing Time each of the IAGC Shareholders severally agrees to
exchange, transfer and assign all IAGC Shares he or it owns or will own at the
Closing Time (being the number set out opposite his or its name in the attached
Schedule "A") to Racino in consideration of the issuance by Racino of that
number of fully paid, issued and outstanding Racino Shares to be allocated to
the IAGC Shareholders in the amounts outlined in Schedule "A" based on one
Racino Share for each IAGC Share (the "Share Exchange").
 

 
 

--------------------------------------------------------------------------------

 

2.2            Effective Date. The Share Exchange shall all take effect at and
from the Closing Time.
 
2.3            Hold Period and Legend
 
 
(i)
Hold Period

 
 
(A)
The IAGC Shareholders acknowledge that the Racino Shares issued pursuant to the
Share Exchange are subject to a "hold period" under applicable securities laws
and that they will not be able to resell the Racino Shares until expiration of
the applicable "hold period" except in accordance with limited exemptions under
applicable securities legislation and regulatory policy and compliance with
certain other requirements of applicable law.

 
 
(B)
Racino acknowledges that the IAGC Shares assigned to Racino pursuant to the
Share Exchange are subject to a "hold period" under applicable securities laws
and that they will not be able to resell the IAGC Shares until expiration of the
applicable "hold period" except in accordance with limited exemptions under
applicable securities legislation and regulatory policy and compliance with
certain other requirements of applicable law.

 
 
(ii)
The certificates evidencing the Racino Shares issued to IAGC Shareholders in the
Share Exchange shall bear the following legend until such time as (i) such
Racino Shares are sold pursuant to an effective registration statement under the
1933 Act, (ii) such Racino Shares are eligible for resale in reliance on
paragraph (k) of Rule 144 under the 1933 Act, or (iii) the IAGC Shareholders or
any transferee thereof delivers an opinion of counsel reasonably acceptable to
Racino to the effect that such legend is no longer required under the 1933 Act:

 
 
(A)
For Canadian resident IAG Shareholders

 
"UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY IN CANADA BEFORE THE DATE THAT IS FOUR MONTHS AND A DAY
AFTER THE LATER OF (I) DECEMBER ►, 2007 AND (II) THE DATE THE ISSUER BECAME A
REPORTING ISSUER IN ANY PROVINCE OR TERRITORY IN CANADA."
 
 
(B)
For all IAG Shareholders

 
"THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "ACT").  AS SUCH, THEY MAY NOT BE SOLD
IN THE UNITED STATES WITHOUT FIRST BEING REGISTERED UNDER THE ACT OR BEING SOLD
IN COMPLIANCE WITH AN EXEMPTION FROM REGISTRATION SUCH AS RULE 144.  THE SHARES
REPRESENTED BY THIS CERTIFICATE ARE RESTRICTED SECURITIES AS THAT TERM IS
DEFINED IN RULE 144 UNDER THE ACT, AND WILL, UNTIL SUCH TIME AS THEY ARE
REGISTERED FOR RESALE UNDER THE ACT, REQUIRE WRITTEN RELEASE FROM EITHER THE
ISSUING COMPANY OR THEIR ATTORNEY PRIOR TO THE REMOVAL OF THIS LEGEND."
 
 
(iii)
The IAGC shareholders further acknowledge that they should consult their own
legal counsel in their jurisdiction for full particulars of applicable resale
restrictions.

 

 
 

--------------------------------------------------------------------------------

 

 
2.4
Share Capital. For greater certainty, the parties acknowledge that after the
Closing:

 
 
(a)
there will be, on a non-diluted basis, an aggregate of 46,723,886 Racino Shares
issued and outstanding, of which an aggregate of 13,500,000 Racino Shares
(28.89%) shall be held by the IAGC Shareholders and an aggregate of 33,223,886
Racino Shares (71.11%) shall be held by the current shareholders of Racino; and

 
 
(b)
the only other securities of Racino issued and outstanding shall be the warrants
referred to in Section 3.1(e)(ii).

 
2.5            Roll Over.   Racino agrees that it shall execute and file a joint
election with any IAGC Shareholder who so requests pursuant to sub-section 85(1)
of the Income Tax Act (Canada) and any similar provision of provincial law as
may be necessary as prepared by such IAGC Shareholder in prescribed form and
within the prescribed time.  Such joint election shall designate that the
proceeds of disposition to such IAGC Shareholder for the IAGC Shares and the
cost of acquisition to Racino for the IAGC Shares shall be the IAGC
Shareholder's cost amount, as such term is defined under the Income Tax Act
(Canada) (or such other amount as the IAGC Shareholder may properly determine).
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
3.1            Representations and Warranties of Racino. Racino hereby
represents and warrants to IAGC and the IAGC Shareholders that:
 
 
(a)
Due Incorporation.  Racino is a corporation incorporated and subsisting under
the laws of the State of Nevada, has all requisite corporate power to own its
properties and to conduct its business as it is presently being conducted and is
registered or otherwise qualified to carry on business in all jurisdictions in
which the nature of its assets or business makes such registration or
qualification necessary or advisable.

 
 
(b)
Corporate Power and Capacity.  Racino has full legal capacity and corporate
power to enter into this Agreement and to take, perform or execute all
proceedings, acts and instruments necessary or advisable to consummate the
actions and transactions contemplated in this Agreement;  all necessary
corporate action has been taken, or will be taken prior to the Closing Date, by
or on the part of Racino to authorize the execution and delivery of this
Agreement, and the taking, performing or executing of such proceedings, acts and
instruments as are necessary or advisable for consummating the actions and
transactions contemplated in this Agreement and for fulfilling its obligations
hereunder.

 
 
(c)
Due Execution and Delivery.  This Agreement has been duly executed and delivered
on behalf of Racino and constitutes a legal, valid and binding obligation of it,
enforceable against it in accordance with its terms, except as such terms may be
limited by bankruptcy, insolvency, reorganization or other laws relating to the
enforcement of creditors' rights generally.

 
 
(d)
No Violation. Neither the execution nor delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, nor compliance with and
fulfillment of the terms and provisions of this Agreement will conflict with or
result in a breach of the terms, conditions or provisions of, or constitute a
default under:

 
 
(i)
any of the constating documents or by-laws of Racino; or

 
 
(ii)
any instrument, agreement, mortgage, judgment, order, award, decree or other
instrument or restriction to which Racino is a party of or by which it is bound;
or

 

 
 

--------------------------------------------------------------------------------

 

 
(iii)
create or result in the imposition of any Encumbrance on any of the assets of
Racino or any of the Racino Shares; or

 
 
(iv)
violate any applicable laws, rules or regulations.

 
 
(e)
Capitalization.

 
 
(i)
The authorized capital of Racino consists of 100,000,000 common shares, of which
33,223,886 common shares are presently issued and outstanding. All of the
presently issued and outstanding common shares of Racino have been validly
allotted and issued and are outstanding as fully-paid and non-assessable shares.

 
 
(ii)
Racino has 500,000 warrants outstanding, with each warrant entitling its holder
to purchase one Racino Share at $0.10 per share until June 19, 2009.

 
 
(iii)
Racino has no reserved securities or other securities outstanding other than the
warrants referred to in 3.1(e)(ii) above.

 
 
(f)
Principal Shareholder.  As at the date hereof, the only beneficial holders
holding more than 5% of the outstanding Racino Shares is ETIFF Holdings, LLC.

 
 
(g)
Consents.  Other than any required regulatory approvals, as the case may be, no
consent, licence, approval, order or authorization of, or registration, filing
or declaration with any governmental authority that has not been obtained or
made by Racino and no consent of any Third Party is required to be obtained by
Racino in connection with the execution, delivery and performance by Racino of
this Agreement or the consummation of the transactions contemplated hereby; and
the issuance of Racino Shares to the IAGC Shareholders will not result in the
loss of any regulatory consent, licence, approval, order, authorization or
registration materially benefiting Racino.

 
 
(h)
Litigation.  There is no action, lawsuit, claim, proceeding, or investigation
pending or, to the best knowledge of Racino, threatened against, relating to or
affecting Racino before any court, government agency, or any arbitrator of any
kind, and Racino is not aware of any existing ground on which any such
proceeding might be commenced with any reasonable likelihood of success and
there is not presently outstanding against Racino any judgment, decree,
injunction, rule or order of any court, governmental agency, or arbitrator
relating to or affecting Racino in connection with Racino Business.

 
 
(i)
SEC Filings. Racino has filed all forms, reports and documents required to be
filed with the SEC since the initial filing date of the registration for the
Racino Shares on Form 10-SB under the 1934 Act. All such required forms, reports
and documents (including those that Racino may file subsequent to the date
hereof) are referred to herein as the "Racino SEC Reports". As of their
respective dates, Racino SEC Reports (i) were prepared in accordance with the
requirements of the 1933 Act or the 1934 Act, as the case may be, and the rules
and regulations of the SEC thereunder applicable to such Racino SEC Reports, and
(ii) did not at the time they were filed (or if amended or superseded by a
filing prior to the date of this Agreement, then on the date of such filing)
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 
 
(j)
Trading of Racino Shares.  The Racino Shares are trading on the NASD's OTC
Bulletin Board under the symbol "RCNR".

 

  (k)   Taxes.  Racino (i) has accurately and timely prepared and filed all
foreign, federal, state and local income and all other Tax Returns required by
any jurisdiction to which it is subject, (ii) has paid all Taxes that are
material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith, with respect to which
adequate reserves have been set aside on the books of Racino and (iii) has set
aside on its books provisions reasonably adequate for the payment of all Taxes
for periods subsequent to the periods to which such Tax Returns, reports or
declarations apply, except, in the case of clauses (i) and (ii) above, where the
failure to so pay or file any such Tax would not result in a Material Adverse
Effect.  There are no unpaid Taxes in any material amount claimed to be due by
the taxing authority of any jurisdiction.  
 
 

 
 
 
 

--------------------------------------------------------------------------------

 
 
(l)
Books and Records.  The books of account, minute books, stock record books and
other records of Racino, all of which have or will been made available to IAGC
and the IAGC Shareholders, are complete and correct.

 
 
(m)
Title to Properties.  Racino owns all the properties and assets (whether
tangible or intangible) that it purports to own located in the facilities owned
or operated by Racino or reflected as owned by it in the books and records of
Racino (except for assets held under capitalized leases in the ordinary course
of Racino Business).

 
 
(n)
Intellectual Property.  Racino owns or possesses adequate enforceable rights to
use all patents, patent applications, trademarks, service marks, copyrights,
trade secrets, processes or formulations (including software) used in the
conduct of the Racino Business, and to the best of the knowledge of Racino, the
conduct of the Racino Business does not infringe upon the trademarks, trade
names, service marks or copyrights, trade secrets, know-how, designs or other
proprietary rights or technology, domestic or foreign, of any other Person.

 
 
(o)
Financial Statements.

 
 
(i)
The audited financial statements of Racino, as filed on EDGAR, for the fiscal
years ended September 30, 2006 and 2005 are substantially true and correct in
every material respect and present fairly the financial position of Racino and
the results of its operations for the fiscal years described therein; and

 
 
(ii)
the unaudited interim financial statements of Racino for the nine months ended
June 30, 2007 and 2006, as filed on EDGAR, are substantially true and correct in
every material respect and present fairly the financial position of Racino and
the results of its operations for the periods described therein.

 
 
(p)
Liabilities.  There are no liabilities, contingent or otherwise, of Racino which
have not been disclosed in Racino's financial statements or in writing to IAGC
and the IAGC Shareholders, and Racino has not guaranteed, or agreed to
guarantee, any debt, liability or other obligation of any Person.

 
 
(q)
Investment Intent.

 
 
(i)
Racino is acquiring the IAGC Shares for its own account with the present
intention of holding such securities for purposes of investment, and has no
intention of selling such securities in a public distribution in violation of
the federal securities laws or any applicable state securities laws. Racino
understands that the IAGC Shares are “restricted securities” as defined in Rule
144 under the 1933 Act, and have not been registered pursuant to the provisions
of the 1933 Act, inasmuch as the proposed purchase of the IAGC Shares is taking
place in a transaction not to involving any public offering.

 

 
 

--------------------------------------------------------------------------------

 

 
(ii)
Racino is knowledgeable, experienced and sophisticated in financial and business
matters and is able to evaluate the risks and benefits of the investment in the
IAGC Shares.

 
 
(iii)
Racino is able to bear the economic risk of the investment in the IAGC Shares
for an indefinite period of time because the IAGC Shares have not been
registered under the 1933 Act and, therefore, cannot be sold unless subsequently
registered under the 1933 Act or an exemption from such registration is
available.

 
 
(iv)
Racino has been furnished or otherwise had full access to such other information
concerning IAGC as requested and that was necessary to enable them to evaluate
the merits and risks of an investment in IAGC, and after a review of this
information, has had an opportunity to ask questions and receive answers
concerning the financial condition and business of IAGC and the terms and
conditions of the securities purchased hereunder, and has had access to and has
obtained such additional information concerning IAGC and the securities as they
deemed necessary.

 
 
(r)
Conflict of Interest.

 
 
(i)
Racino acknowledges that it has been advised that Foundation Venture is a
significant shareholder of each of Racino and IAGC.

 
 
(ii)
Racino represents that the board of directors of Racino independent of
Foundation Venture have reviewed and approved the Share Exchange in light of
Foundation's shareholdings in both Racino and IAGC.

 
 
(s)
Further Assurances.  Racino does not know of any fact which, if known to the
IAGC Shareholders, would deter them from consummating the transactions
contemplated herein.

 
3.2            Representations and Warranties of IAGC and the IAGC
Shareholders.  Each of IAGC and the IAGC Shareholders jointly and severally
hereby represents and warrants to Racino that:
 
 
(a)
Due Incorporation.  IAGC is incorporated and subsisting under the laws of the
State of Nevada, has all legal capacity and requisite corporate power to own its
properties and to conduct its business as presently being conducted and is
registered or otherwise qualified to carry on business in all jurisdictions in
which the nature of its assets or business makes such registration or
qualification necessary or advisable.

 
 
(b)
Corporate Power and Authority.  Each of IAGC and the IAGC Shareholders has the
full legal capacity and corporate power, where applicable, to enter into this
Agreement and to take, perform or execute all proceedings, acts and instruments
necessary or advisable to consummate the other actions and transactions
contemplated in this Agreement and to fulfill its respective obligations under
this Agreement.

 
 
(c)
Due Execution.  This Agreement has been duly executed and delivered by each of
IAGC and the IAGC Shareholders and this Agreement constitutes a legal, valid and
binding obligation of each of IAGC and the IAGC Shareholders enforceable against
each of IAGC and the IAGC Shareholders in accordance with its terms, except as
such terms may be limited by bankruptcy, insolvency, re-organization or other
laws relating to the enforcement of creditors' rights generally.

 
 
(d)
No Violation.  Neither the execution, nor delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, nor compliance with and
fulfillment of the terms and provisions of this Agreement will conflict with or
result in a breach of the terms, conditions or provisions of, or constitute a
default under:

 

 
 

--------------------------------------------------------------------------------

 

 
(i)
any of the constating documents or by-laws of IAGC; or

 
 
(ii)
any instrument, agreement, mortgage, judgment, order, award, decree or other
instrument or restriction to which Racino is a party of or by which it is bound;
or

 
 
(iii)
create or result in the imposition of any Encumbrance on any of the assets of
IAGC or any of the IAGC Shares; or

 
 
(iv)
violate any applicable laws, rules or regulations.

 
 
(e)
No Encumbrances.  The IAGC Shareholders are the registered and beneficial owners
of 13,500,000 of the issued and outstanding IAGC Shares free and clear of all
Encumbrances and no Person has any right, option, agreement or arrangement
capable of becoming an agreement for the acquisition of any of the IAGC Shares
held by the IAGC Shareholders or any interest therein from the IAGC
Shareholders.

 
 
(f)
No Further Rights. No person, firm or corporation has any agreement or option or
any right or privilege (whether by law, pre-emptive or contractual) capable of
becoming an agreement or option, including convertible securities, warrants or
convertible obligations of any nature, for the purchase of any unissued shares
in the securities of IAGC.

 
 
(g)
Litigation. There are no actions, lawsuits, claims, proceedings, or
investigations pending or, to the best knowledge of IAGC and the IAGC
Shareholders, threatened against, relating to or affecting IAGC before any
court, government agency, or any arbitrator of any kind. Neither IAGC nor the
IAGC Shareholders is aware of any existing ground on which any such proceeding
might be commenced with any reasonable likelihood of success and there is not
presently outstanding against IAGC any judgment, decree, injunction, rule or
order of any court, governmental agency, or arbitrator relating to or affecting
IAGC, in connection with IAGC Business.

 
 
(h)
Capitalization.

 
 
(i)
The authorized capital of IAGC consists of 101,000,000 common shares of which
13,500,000 common shares are issued and outstanding. All of the presently issued
and outstanding common shares of IAGC have been validly allotted and issued and
are outstanding as fully-paid and non-assessable shares.

 
 
(ii)
IAGC has no options or warrants or other reserved securities or other securities
outstanding.

 
 
(i)
Taxes.  IAGC (i) has accurately and timely prepared and filed all foreign,
federal, state and local income and all other Tax Returns required by any
jurisdiction to which it is subject, (ii) has paid all Taxes that are material
in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith, with respect to which
adequate reserves have been set aside on the books of IAGC and (iii) has set
aside on its books provisions reasonably adequate for the payment of all Taxes
for periods subsequent to the periods to which such Tax Returns, reports or
declarations apply, except, in the case of clauses (i) and (ii) above, where the
failure to so pay or file any such Tax would not result in a Material Adverse
Effect.  There are no unpaid Taxes in any material amount claimed to be due by
the taxing authority of any jurisdiction.

 
 
(j)
Books and Records.  The books of account, minute books, stock record books and
other records of IAGC, all of which have or will been made available to Racino,
are complete and correct.

 
 
(k)
Title to Properties.  IAGC owns all the properties and assets (whether tangible
or intangible) that it purports to own located in the facilities owned or
operated by IAGC or reflected as owned by it in

 

 
 

--------------------------------------------------------------------------------

 

the books and records of IAGC (except for assets held under capitalized leases
in the ordinary course of IAGC Business).
 
 
(l)
Intellectual Property. IAGC owns or possesses adequate enforceable rights to use
all patents, patent applications, trademarks, service marks, copyrights, trade
secrets, processes or formulations (including software) used in the conduct of
the IAGC Business, and to the best of the knowledge of IAGC, the conduct of the
IAGC Business does not infringe upon the trademarks, trade names, service marks
or copyrights, trade secrets, know-how, designs or other proprietary rights or
technology, domestic or foreign, of any other Person.

 
 
(m)
Financial Statements. The audited interim financial statements of IAGC for
period ended September 30, 2007, as delivered to Racino, are or will be
substantially true and correct in every material respect and present fairly the
financial position of IAGC and the results of its operations for the period
described therein.

 
 
(n)
Liabilities.  There are no liabilities, contingent or otherwise, of IAGC which
have not been disclosed in IAGC's financial statements or in writing to Racino,
and IAGC has not guaranteed, or agreed to guarantee, any debt, liability or
other obligation of any Person.

 
 
(o)
Investment Intent.

 
 
(i)
The IAGC Shareholders are acquiring the Racino Shares for their own account with
the present intention of holding such securities for purposes of investment, and
have no intention of selling such securities in a public distribution in
violation of the federal securities laws or any applicable state securities
laws. The IAGC Shareholders understand that the Racino Shares to be issued in
the Share Exchange are “restricted securities” as defined in Rule 144 under the
1933 Act, and have not been registered pursuant to the provisions of the 1933
Act, inasmuch as the proposed acquisition of the Racino Shares is taking place
in a transaction not to involving any public offering.

 
 
(ii)
The IAGC Shareholders are knowledgeable, experienced and sophisticated in
financial and business matters and are able to evaluate the risks and benefits
of the investment in the Racino Shares.

 
 
(iii)
The IAGC Shareholders are able to bear the economic risk of the investment in
the Racino Shares for an indefinite period of time because the Racino Shares
have not been registered under the 1933 Act and, therefore, cannot be sold
unless subsequently registered under the 1933 Act or an exemption from such
registration is available.

 
 
(iv)
The IAGC Shareholders have been furnished or otherwise had full access to such
other information concerning Racino as requested and that was necessary to
enable them to evaluate the merits and risks of an investment in Racino, and
after a review of this information, has had an opportunity to ask questions and
receive answers concerning the financial condition and business of Racino and
the terms and conditions of the securities purchased hereunder, and has had
access to and has obtained such additional information concerning Racino and the
securities as they deemed necessary.

 
 
(p)
Conflict of Interest.

 
 
(i)
Each of IAGC and the IAGC Shareholders acknowledges that it has been advised
that Foundation Venture is a significant shareholder of each of Racino and IAGC.

 
 
(ii)

 
IAGC represents that the board of directors of IAGC independent of Foundation
Venture have reviewed and approved the Share Exchange in light of Foundation's
shareholdings in both Racino and IAGC.
 
 
(q)
Further Assurances.  None of IAGC or the IAGC Shareholders knows of any fact
which, if known to Racino would deter it from consummating the transactions
contemplated herein.

 
 
 

--------------------------------------------------------------------------------

 
ARTICLE IV
 
COVENANTS
 
4.1            Filings.  Racino shall prepare and file any filings required
under any applicable securities laws.
 
4.2            General Covenants of Racino. Racino covenants and agrees that,
unless otherwise contemplated herein, Racino shall:
 
 
(a)
take all requisite action to:

 
 
(i)
approve this Agreement and the Share Exchange; and

 
 
(ii)
approve such actions as Racino may determine to be necessary or desirable for
the purposes hereof, including the completion of any actions necessary to ensure
compliance with all securities laws and regulatory authorities;

 
 
(b)
use its reasonable commercial efforts to preserve intact as a going concern its
business organization;

 
 
(c)
give its consent (and provide such other reasonable assurances as may be
required) and use its best efforts to obtain (including the provision of such
reasonable assurances as may be required), consents of all other Persons to the
transactions contemplated by this Agreement, as may be required pursuant to any
statute, law or ordinance or by any governmental or other regulatory authority
having jurisdiction;

 
 
(d)
take all steps necessary to make proper disclosure within such time as required
by any regulatory authority and any other applicable statutes and laws
concerning this Agreement and the transactions contemplated herein;

 
 
(e)
use its best efforts to maintain its status as a reporting issuer under the 1934
Act;

 
 
(f)
use all reasonable commercial efforts to satisfy (or cause the satisfaction of)
the conditions precedent to its obligations hereunder set forth in Article V to
the extent the same is within its control and take, or cause to be taken, all
other action and to do, or cause to be done, all other things necessary, proper
or advisable under all applicable laws to complete the Share Exchange, including
using its reasonable commercial efforts to:

 
 
(i)
obtain all necessary consents, approvals and authorizations as are required to
be obtained by it under any applicable laws;

 
 
(ii)
effect all necessary registrations and filings and submissions of information
requested by governmental entities required to be effected by Racino in
connection with the Share Exchange and participate and appear in any proceedings
of either party before governmental entities in connection with the Share
Exchange;

 

 
 

--------------------------------------------------------------------------------

 

 
 
 
(iii)
oppose, lift or rescind any injunction or restraining order or other order or
action seeking to stop or otherwise adversely affect the ability of the parties
to consummate the transactions contemplated hereby or by the Share Exchange;

 
 
(iv)
fulfill all conditions and satisfy all provisions of this Agreement;

 
 
(v)
cooperate with the other parties to this Agreement in connection with the
performance by Racino of its obligations hereunder; and

 
 
(vi)
not take any action, refrain from taking any action or permit any action to be
taken or not taken that is inconsistent with this Agreement or that would
reasonably be expected to significantly impede the consummation of this
Agreement; and

 
 
(g)
validly issue Racino Shares hereunder as fully paid and non-assessable common
shares in the capital of Racino, free and clear of all mortgages, liens,
charges, security deposits, adverse claims, pledges, encumbrances, options,
warrants, rights, privileges and demands whatsoever.

 
4.3            General Covenants of IAGC and the IAGC Shareholders. Each of IAGC
and the IAGC Shareholders covenant and agree that, until Closing or the date on
which this Agreement is terminated, and unless otherwise contemplated herein,
they shall:
 
 
(a)
take all requisite action to approve this Agreement and the Share Exchange; and

 
 
(b)
give their consent (and provide such other reasonable assurances as may be
required) and use their best efforts to obtain (including the provision of such
reasonable assurances as may be required), consents of all other Persons to the
transactions contemplated by this Agreement, as may be required pursuant to any
statute, law or ordinance or by any governmental or other regulatory authority
having jurisdiction;

 
 
(c)
use all reasonable commercial efforts to satisfy (or cause the satisfaction of)
the conditions precedent to their obligations hereunder set forth in
Article V to the extent the same is within their control and take, or cause to
be taken, all other action and to do, or cause to be done, all other things
necessary, proper or advisable under all applicable laws to complete the Share
Exchange, including using their reasonable commercial efforts to:

 
 
(i)
obtain all necessary consents, approvals and authorizations as are required to
be obtained by them under any applicable laws;

 
 
(ii)
effect all necessary registrations and filings and submissions of information
requested by governmental entities required to be effected by them in connection
with the Share Exchange and participate and appear in any proceedings of either
party before governmental entities in connection with the Share Exchange;

 
 
(iii)
oppose, lift or rescind any injunction or restraining order or other order or
action seeking to stop or otherwise adversely affect the ability of the parties
to consummate the transactions contemplated hereby or by the Share Exchange;

 
 
(iv)
fulfill all conditions and satisfy all provisions of this Agreement;

 
 
(v)
cooperate with the other parties to this Agreement in connection with the
performance by the Companies of their obligations hereunder; and

 
 
(vi)
not take any action, refrain from taking any action or permit any action to be
taken or not taken that is inconsistent with this Agreement or that would
reasonably be expected to significantly impede the consummation of the Share
Exchange.

 
 
 

--------------------------------------------------------------------------------

 
ARTICLE V
 
CONDITIONS TO CLOSING
 
5.1            Conditions Precedent to Obligations of IAGC and the IAGC
Shareholders. The obligations of IAGC and the IAGC Shareholders to complete the
transactions contemplated hereunder shall be subject to the satisfaction of, or
compliance with, at or before the Closing Date, each of the following conditions
precedent (each of which is hereby acknowledged to be for the exclusive benefit
of IAGC and the IAGC Shareholders and may be waived by the IAGC and the IAGC
Shareholders in whole or in part on or before the Closing Date):
 
 
(a)
the representations in Section 3.1 shall be true as of the Closing Date;

 
 
(b)
IAGC and the IAGC Shareholders shall at the Closing Date have received from
Racino certificates representing that number of fully paid, issued and
outstanding Racino Shares in the registration and amounts outlined in Schedule
"A";

 
 
(c)
Racino will have performed and complied with all terms, covenants and conditions
required by this Agreement to be performed or complied with by it o or before
the Closing Date; and

 
 
(d)
Racino shall be a reporting issuer in good standing under the 1934 Act and
neither Racino nor its shares shall be the subject of any cease trade order or
regulatory enquiry or investigation in any jurisdiction.

 
5.2            Conditions Precedent to Obligations of Racino. The obligation of
Racino to complete the transactions contemplated hereunder shall be subject to
the satisfaction of or compliance with, at or before the Closing Date, each of
the following conditions precedent (each of which is hereby acknowledged to be
for the exclusive benefit of Racino and may be waived by Racino in writing, in
whole or in part, on or before the Closing Date):
 
 
(a)
the representations in Section 3.2 shall be true as of the Closing Date;

 
 
(b)
Racino shall on or before the Closing Date have received from the IAGC
Shareholders certificates representing that number of fully paid, issued and
outstanding IAGC Shares in the registration and amounts outlined in Schedule "A"
duly endorsed by the IAGC Shareholders to transfer the IAGC shares it or he owns
to Racino; and

 
 
(c)
IAGC and the IAGC Shareholders shall have performed and complied with all
agreements and conditions required by this Agreement to be performed and
complied with by them prior to or on the Closing Date.

 
ARTICLE VI
 
TERMINATION
 
6.1            Termination. This Agreement may be terminated by written notice
given by the terminating party to the other parties hereto, at any time prior to
the Closing:
 
 
(a)
by mutual written consent of each of Racino, IAGC and the IAGC Shareholders;

 
 
(b)
by the each of Racino, IAGC and the IAGC Shareholders, if there has been a
misrepresentation, breach or non-performance by a party (other than the party
seeking to terminate this Agreement pursuant to this Section 6.1) of any
representation, warranty, covenant or obligation contained in this

 

 
 

--------------------------------------------------------------------------------

 

 
(c)
Agreement, which could reasonably be expected to have a Material Adverse Effect
on another party, provided the breaching party has been given notice of and
thirty (30) days to cure any such misrepresentation, breach or non-performance;
or

 
 
(d)
by IAGC, the IAGC Shareholders and Racino, if a condition for the terminating
party's benefit has not been satisfied or waived.

 
6.2            Effect of Termination. In the event of the termination of this
Agreement as provided in Section 6.1, this Agreement shall forthwith have no
further force or effect and there shall be no obligation on the part of the
parties hereunder except with respect to Article VII and Sections 9.1 and 9.3.
 
6.3            Waivers and Extensions. At any time prior to the Closing Time,
each of the parties hereto may (a) extend the time for the performance of any of
the obligations or other acts of another party hereto, (b) waive any
inaccuracies in the representations and warranties contained herein or in any
document delivered pursuant hereto or (c) waive compliance with any of the
agreements or conditions contained herein. Any such extension or waiver shall be
valid if set forth in an instrument in writing signed by the party to be bound
thereby.
 
ARTICLE VII
 
INDEMNIFICATION
 
7.1            Mutual Indemnifications for Breaches of Warranty. Subject to
section 7.2, Racino hereby covenants and agrees with IAGC and the IAGC
Shareholders, and IAGC and the IAGC Shareholders hereby covenant and agree
severally with Racino (the parties covenanting and agreeing to indemnify another
party under this section are hereinafter individually referred to as the
"Indemnifying Party" and the parties being indemnified by another Party under
this section are hereinafter individually referred to as the "Indemnified
Party") to indemnify and save harmless the Indemnified Party from and against
any claims which may be made or brought against the Indemnified Party and/or
which it may suffer or incur as a result of, or arising out of any
non-fulfillment of any covenant or agreement on the part of the Indemnifying
Party under this Agreement or any incorrectness in or breach of any
representation or warranty of the Indemnifying Party contained in this
Agreement.
 
7.2            Limitation on Mutual Indemnification. The indemnification
obligations of each of the Parties pursuant to section 7.1  shall be subject to
the following:
 
 
(a)
the applicable limitation limitations contained in the Limitations Act, 2002
(Ontario);

 
 
(b)
there shall be no limit as to amount in respect of breaches of the
representations and warranties of the Parties other than as specifically limited
by the provisions of this section; and

 
 
(c)
an Indemnifying Party shall not be required to indemnify an Indemnified Party
until the aggregate claims sustained by that Indemnified Party exceeds a value
of $10,000, in which case, the Indemnifying Party shall be obligated to the
Indemnified Party for all claims without limit as to amount.

 
7.3            Procedure for Indemnification. The following provisions shall
apply to any Claims for which an Indemnifying Party may be obligated to
indemnify an Indemnified Party pursuant to this Agreement:
 
 
(a)
upon receipt from a third party by the Indemnified Party of notice of a claim or
the Indemnified Party becoming aware of a claim in respect of which the
Indemnified Party proposes to demand indemnification from the Indemnifying
Party, the Indemnified Party shall give notice to that effect to the
Indemnifying Party with reasonable promptness, provided that failure to give
such notice shall not relieve the Indemnifying Party from any liability it may
have to the Indemnified Party except to the extent that the Indemnifying Party
is prejudiced thereby;

 

 
 

--------------------------------------------------------------------------------

 

 
(b)
in the case of claims arising from third parties, the Indemnifying Party shall
have the right by notice to the Indemnified Party not later than 30 days after
receipt of the notice described in paragraph (1) above to assume the control of
the defense, compromise or settlement of the claims, provided that such
assumption shall, by its terms, be without costs to the Indemnified Party and
the Indemnifying Party shall at the Indemnified Party's request furnish it with
reasonable security against any costs or other liabilities to which it may be or
become exposed by reason of such defense, compromise or settlement;

 
 
(c)
upon the assumption of control by the Indemnifying Party as aforesaid, the
Indemnifying Party shall diligently proceed with the defense, compromise or
settlement of the claims at its sole expense, including employment of counsel
reasonably satisfactory to the Indemnified Party and, in connection therewith,
the Indemnified Party shall co-operate fully, but at the expense of the
Indemnifying Party, to make available to the Indemnifying Party all pertinent
information and witnesses under the Indemnified Party's control, make such
assignments and take such other steps as in the opinion of counsel for the
Indemnifying Party are necessary to enable the Indemnifying Party to conduct
such defense; provided always that the Indemnified Party shall be entitled to
reasonable security from the Indemnifying Party for any expense, costs or other
liabilities to which it may be or may become exposed by reason of such
co-operation;

 
 
(d)
the final determination of any such claims arising from third parties, including
all related costs and expenses, will be binding and conclusive upon the Parties
as to the validity or invalidity, as the case may be, of such claims against the
Indemnifying Party hereunder; and

 
 
(e)
should the Indemnifying Party fail to give notice to the Indemnified Party as
provided in paragraph (2) above, the Indemnified Party shall be entitled to make
such settlement of the claims as in its sole discretion may appear advisable,
and such settlement or any other final determination of the claims shall be
binding upon the Indemnifying Party.

 
 
 
ARTICLE VIII
 
POST CLOSING MATTERS
 
8.1            Board of Directors. Upon Closing, the board of directors of
Racino shall consist of the following:
 
Randy Barber
John Simmonds
Graham Simmonds
Adam Szweras
Jason Moretto
 
8.2            Officers. Upon Closing, the officers of Racino shall consist of
the following:
 
John Simmonds                      Chairman, President and Chief Executive
Officer
Eric Rahn                                 Chief Operating Officer
Gary Hokkanen                        Chief Financial Officer
Carrie Weiler                           Corporate Secretary
 
8.3            Consulting Agreements. The parties agree that the terms of the
consulting agreements with the officers of Racino after Closing shall be
acceptable to IAGC and they shall be executed within fifteen (15) days from the
time of the Closing.
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE IX
 
 
 
GENERAL
 
9.1            Confidentiality & Public Notices. Except where compliance with
this Section 9.1 would result in a breach of applicable law, notices, releases,
statements and communications to Third Parties, including employees of the
parties and the press, relating to transactions contemplated by this Agreement
will be made only in such manner as shall be authorized and approved by Racino.
Racino and each of IAGC and the IAGC Shareholders shall maintain the
confidentiality of any information received from each other in connection with
the transactions contemplated by this Agreement. In the event that the issuance
of Racino Shares provided for in this Agreement is not consummated, each party
shall return any confidential schedules, documents or other written information
to the party who provided same in connection with this Agreement.
 
9.2            Notices. All notices or other communications required to be given
in connection with this Agreement shall be given in writing and shall be given
by personal delivery, by registered mail or by transmittal by facsimile,
electronic mail (in portable document format ("PDF")) or other form of recorded
communication addressed to the recipient as follows:
 
To Racino:
 
Racino Royal Inc.
144 Front Street West, Suite 700
Toronto, Ontario
Canada M5J 2L7
 
Attention:                                John Simmonds
Fax No.:                                 905-833-9847
 
 
To IAGC:
           InterAmerican Gaming Corp.
     2499 Glades Road
     Boca Raton, Florida  33431
 

 
Attention:
Eric Rahn
 
Fax No.:
(866) 426-0541

 
with a copy to:
 
Fogler, Rubinoff LLP
95 Wellington Street West, Suite 1200
Toronto-Dominion Centre
Toronto, Ontario M5J 2Z9
 
Attention:                               Adam Szweras
Fax No.:                                 416.941.8827
 

 
 

--------------------------------------------------------------------------------

 

To the IAGC Shareholders:
 
As per the respective addresses as set out in Schedule "A" hereto;
 
or to such other address, facsimile number or individual as may be designated by
notice given by either party to the other. Any such communication given by
personal delivery shall be conclusively deemed to have been given on the day of
actual delivery thereof and, if given by registered mail, on the fifth Business
Day following the deposit thereof in the mail and, if given by facsimile or
electronic mail or other form of recorded communication, shall be deemed given
and received on the date of such transmission if received during the normal
business hours of the recipient and on the next Business Day if it is received
after the end of such normal business hours on the date of its transmission. If
the party giving any such communication knows or ought reasonably to know of any
difficulties with the postal system which might affect the delivery of mail, any
such communication shall not be mailed but shall be given by personal delivery
or by facsimile or electronic mail transmittal.
 
9.3            Expenses. Except as otherwise provided herein, all costs and
expenses (including, without limitation, the fees and disbursements of legal
counsel) incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such expenses.
 
9.4            Time of the Essence. Time shall be of the essence hereof.
 
9.5            Further Assurances. The parties hereto shall with reasonable
diligence do all such things and provide all such reasonable assurances as may
be required to consummate the transactions contemplated hereby, and each party
shall execute and deliver such further documents, instruments, papers and
information as may be reasonably requested by another party hereto in order to
carry out the purpose and intent of this Agreement.
 
9.6            Law and Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada. The parties hereby
attorn to the non-exclusive jurisdiction of the courts of Florida in any dispute
that may arise hereunder.
 
9.7            Counterparts. For the convenience of the parties, this Agreement
may be executed in several counterparts, each of which when so executed shall
be, and be deemed to be, an original instrument and such counterparts together
shall constitute one and the same instrument (and notwithstanding their date of
execution shall be deemed to bear date as of the date of this Agreement). A
signed facsimile or PDF copy of this Agreement shall be effective and valid
proof of execution and delivery.
 
9.8            Entire Agreement. This Agreement, including the schedules
attached hereto, together with the agreements and other documents to be
delivered pursuant hereto, constitute the entire agreement between the parties
pertaining to the subject matter hereof and supersede all prior agreements,
understandings, negotiations and discussions, whether oral or written, of the
parties and there are no warranties, representations or other agreements between
the parties in connection with the subject matter hereof except as specifically
set forth herein and therein. This Agreement may not be amended or modified in
any respect except by written instrument signed by all parties.
 
9.9            Severability. The invalidity or unenforceability of any provision
of this Agreement or any covenant herein contained shall not affect the validity
or enforceability of any other provision or covenant hereof or herein contained,
and this Agreement shall be construed and interpreted as if such invalid or
unenforceable provision or covenant were omitted.
 
9.10            Enurement. This Agreement shall be binding upon and shall inure
to the benefit of and be enforceable by the successors and permitted assigns of
the parties hereto.
 
9.11
 
Waivers. The parties hereto may, by written agreement:
 
 
(a)
extend the time for the performance of any of the obligations or other acts of
the parties hereto;

 
 
(b)
waive any inaccuracies in the warranties, representations, covenants or other
undertakings contained in this Agreement or in any document or certificate
delivered pursuant to this Agreement; or

 
 
(c)
waive compliance with or modify any of the warranties, representations,
covenants or other undertakings or obligations contained in this Agreement and
waive or modify performance by any of the parties thereto.

 

 
 

--------------------------------------------------------------------------------

 

 
 
IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
date first written above.

   
RACINO ROYALE INC.
Per:
   
Name:
Title:
 
I have authority to bind the corporation

 

   
INTERAMERICAN GAMING CORP.
Per:
   
Name:
Title:
 
I have authority to bind the corporation

 
IAGC SHAREHOLDER'S SIGNATURES: As per Schedule "A" attached hereto.
 
 

 
 

--------------------------------------------------------------------------------

 

Schedule "A"
 
 
 

           
INTERAMERICAN GAMING (PRIVATECO)
       
Shareholder
Shares
Warrants
% Basic
% Fully Diluted
Status/Notes
Foundation Opportunities Inc.
2,000,000
   
14.8%
 
Brian Micner
150,000
   
1.1%
 
Naomi Hoffenberg
150,000
   
1.1%
 
Irene Szweras
150,000
   
1.1%
 
Zachary Goldman
150,000
   
1.1%
 
Mark Sternberg
150,000
   
1.1%
 
Angela Chiu
150,000
   
1.1%
 
Miriam Azimi
150,000
   
1.1%
 
Efstansia Banks
150,000
   
1.1%
 
The Woodham Group Inc.
350,000
   
2.6%
 
Morningside Capital Ltd.
700,000
   
5.2%
 
Rosemary Gillespie
300,000
   
2.2%
 
Sarah Francis
150,000
   
1.1%
 
Mark Gregory
300,000
   
2.2%
 
Kristen Gregory
150,000
   
1.1%
 
Michael B. Connell
200,000
   
1.5%
 
2022304 Ontario Inc.
750,000
   
5.6%
 
2148099 Ontario Inc.
300,000
   
2.2%
 
Morningside Capital Ltd. (in trust)
550,000
   
4.1%
 
Cathy Mills
300,000
   
2.2%
 
Kimmo Oikkimus
300,000
   
2.2%
 
Gracom Holdings
1,000,000
   
7.4%
 
Morningside Capital
800,000
   
5.9%
 
Matthew Linton
250,000
   
1.9%
 
Eric Rahn
1,800,000
   
13.3%
 
Robert Stakis
200,000
   
1.5%
 
Robert Rodriguez
750,000
   
5.6%
 
David Tsubouchi
100,000
   
0.7%
 
G.R. Barber
200,000
   
1.5%
 
Adam Petrillo
200,000
   
1.5%
 
Aubrey Zidenberg
100,000
   
0.7%
 
David Carbonaro
200,000
   
1.5%
 
Gordon Ashworth
125,000
   
0.9%
 
Helmut Biemann
125,000
   
0.9%
 
James Boyden
100,000
   
0.7%
 
Total
13,500,000
   
100.0%
             

 
 

